Case 5:19-cv-00636-JGB-SP Document18 Filed 04/19/19 Pagelof2 Page ID #:244

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Central District of California

ERIC M. MURPHY, an individual; and GLENDA C.
MURPHY, an individual,

 

Plaintiff(s) ;
yy. Civil Action No.CDCY | q-v0toaip) GRIEPX)

U.S. BANK NATIONAL ASSOCIATION,

PLEASE SEE ATTACHED

 

i li i i ed ee ee

Defendant(s)
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) Corporation Service Company which will do business as
CSC - Lawyers Incorporating Service
C/O Power Default Services, Inc.
2710 Gateway Oaks Drive, Suite 150N
Sacramento, CA 95833

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:

Angela Swan, Esq.

THE LAW OFFICES OF ANGELA SWAN, APC
21151 South Western Avenue, Suite 177
Torrance, California 90501

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature of Clerk or Deputy Clerk
Case 5:19-cv-00636-JGB-SP Document 18 Filed 04/19/19 Page 2 of2 Page ID #:245

Eric M. Murphy, In Pro Per
Glenda C. Murphy, In Pro Per

3 119965 McKinley Street

Rancho Cucamonga, CA 91730
(909)463-7064 — Phone

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA
7 EASTERN DIVISION-SAN BERNARDINO

9 || ERIC M. MURPHY, an individual; and )

GLENDA C. MURPHY, an individual, ) CASE NO.: EDCV19-00636JGB(SPx)
Courtroom: 1

Judge: Hon. Jesus G. Bernal

10

il

Plaintiffs,
12

13 VERIFIED CIVIL COMPLAINT FOR

VS. DAMAGES
14
15 || U.S. BANK NATIONAL
ASSOCIATION, AS TRUSTEE FOR
te || MASTR ADJUSTABLE RATE
17 || MORTGAGES TRUST 2007-1,
MORTGAGE PASS-THROUGH DEMAND FOR JURY TRIAL

18 || CERTIFICATES, SERIES 2007-1;
FIDELITY NATIONAL TITLE
COMPANY; MEGA CAPITAL

20 || FUNDING, INC.; POWER DEFAULT
SERVICES, INC.; OCWEN LOAN

19

21 (EX PARTE APPLICATION FOR

SERVICING, LLC; MORTGAGE TEMPORARY RESTRAINING
22 || ELECTRONIC REGISTRATION ORDER, AND TEMPORARY AND
SYSTEMS, INC.; WESTERN PERMANENT INJUNCTIVE

23

PROGRESSIVE, LLC; and DOES 1
24 || THROUGH 10, INCLUSIVE,

25

RELIEF, AND NOTICE OF
PENDENCY OF ACTION FILED
CONCURRENTLY)

26 Defendants.

44a ae ae ae ae eae ae ae ae ae ae ee ee ae ee ee ee a a a

 

27

28

 

COMPLAINT FOR DAMAGES
1

 

 

 
